Citation Nr: 1813485	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether reduction of the disability rating for ischemic heart disease (IHD) from 60 percent to 10 percent was proper.

2.  Entitlement to an increased rating in excess of 10 percent for IHD prior to September 23, 2013, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Veteran testified before a Decision Review Officer (DRO).  In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.

The Board observes that additional private treatment records were received following the last adjudication by the RO in the April 2016 Supplemental Statement of the Case.  However, as the Veteran's substantive appeal was received in July 2014, which is after February 2, 2013, an automatic waiver of evidence submitted by the claimant or his/her representative is presumed.  Because the Veteran submitted these records, a waiver of RO consideration is presumed.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2011 rating decision reducing the Veteran's compensation for IHD to 10 percent effective September 1, 2012, was based on an actual improvement in the Veteran's IHD.

2.  Prior to September 23, 2013, the Veteran's IHD was manifested by subjective complaints of occasional shortness of breath, dizziness, and fatigue especially with exertion.  The Veteran's IHD workload was greater than 7 METS but less than 10.  

3.  From September 23, 2013, the Veteran's IHD has not been productive of more than one episode of congestive heart failure, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for IHD from 60 percent to 10 percent, effective September 1, 2012, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.104, DC 7005 (2012).

2.  Prior to September 23, 2013, the criteria for a rating higher than 10 percent for IHD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2017). 

3.  From September 23, 2013, the criteria for a rating higher than 30 percent for IHD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating and Propriety of the Reduction

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Turning to the relevant regulations governing the IHD at issue, cardiac disabilities are rated, in part, on symptomatology at certain levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

The Veteran's IHD is rated under Diagnostic Code (DC) 7005.  Under DC 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  Id.  A 30 percent rating is warranted where there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is assigned where there is chronic congestive heart failure; or a workload

of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e). 

i.  Propriety of the reduction and increase in excess of 10 percent prior to September 2013

In July 2010, the RO granted service connection for IHD, and assigned a 60 percent rating effective December 14, 2009.  See Notification Letter entered in Caseflow Reader in July 2010.  In a November 2011 Notification Letter, the VA noted that the Veteran's disability had improved and proposed to reduce his monthly compensation rate from 60 to 10 percent.  The letter informed the Veteran that he could submit medical or other evidence to show why the termination should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the AOJ would make a decision based on the evidence of record.  See Notification Letter entered in Caseflow Reader in November 2011.  In June 2012, the VA reduced the Veteran's benefits effective September 1, 2012.  

In October 2012, the Veteran filed a Notice of Disagreement stating that he had moved from his address of record and did not receive the notice of the VA's intention to reduce his benefits.  See NOD entered in Caseflow Reader in October 2012.  He further stated that he provided his new address to VA Outpatient Clinic in Florida, where he was instructed that his new address would be "put into the computer to inform the VA regarding the same."  See id.  His NOD further stated that he was unaware of the reduction until September 2012.  See id.

The Board notes that there was no indication that the Veteran changed his address with the RO.  As such, the Board finds that the November 2011 Notification Letter provided adequate content notice for the reduction. 

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.

In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  

In reducing the Veteran's rating for IHD, the RO compared the April 2010 VA examination and November 2011 addendum opinion, along with other evidence of record and determined that the Veteran's condition had shown actual improvement.  The Board finds that this reduction was proper.

The Veteran's medical treatment records document a regular heart rate and rhythm, with no murmurs and rubs or gallops.  See, e.g., Medical Treatment Record-Government Facility entered in Caseflow Reader in July 2010 at 9; Medical Treatment Record-Government Facility entered in Caseflow Reader in January 2015 at 79. 

In April 2010, the Veteran was afforded a VA examination to determine the severity of his IHD.  The Veteran did not require continuous medication for his heart disease.  Echocardiogram (EKG) determined that the Veteran's heart was of a normal size.  The Veteran's LVEF testing revealed ejection fraction greater than 50 percent.  The Veteran's stress test results revealed METS of five activity level; however, the examiner stated that the activity level was predominantly impacted by the Veteran's lower back condition.  

In November 2011, the RO requested an addendum opinion to determine the Veteran's METS level based solely on his IHD.  See Email Correspondence entered in Caseflow Reader in November 2011 at 3.

In a November 2011 addendum opinion, the examiner stated that after reviewing the exam, EKG noted ejection fraction of greater than 50 percent which is medically recognized to equate to a METS level of greater than seven but less than 10.  See Medical Treatment Record, entered in Caseflow Reader in January 2015 at 143.

As a result, the Board finds that the evidence of record reflect an actual improvement in the Veteran's condition, which is what is required for a rating in effect for less than five years.  See 38 C.F.R. § 3.344(c).  Given that the VA examiners found that due to the Veteran's IHD, he was capable of exerting greater than seven but less than ten METs, the Board finds that the 10 percent criteria, but no higher, were met; thus, reflecting actual improvement under the ordinary conditions of daily life.  

ii.  Rating in excess of 30 percent from September 23, 2013

The Veteran contends that he is entitled to a rating in excess of 30 percent for IHD from September 23, 2013.

In May 2013, the Veteran was seen at the Atlanta Heart Associates, P.C.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2015 at 61.  The Veteran's LVEF was 60 to 65 percent.  See id.  In June 2014, the Veteran's LVEF was 55 percent.  See id. at 12.

In August 2013, the Veteran was afforded a VA examination to determine the severity of his IHD.  The Veteran's EKG was normal.  The Veteran's IHD impacted his ability to walk long distances due to shortness of breath, palpitations, and chest pain.  In November 2013, the Veteran was seen at JPMD: Transthoracic Echocardiogram Report.  See VA examination entered in Caseflow Reader in November 2013.  There were no regional wall motion abnormalities and/or features of mitral valve prolapse.  He had normal valves, right ventricular size, and systolic function.  The inferior vena cava was of normal size with normal respiratory collapse.  He had normal aortic root and ascending aorta dimensions.  The examiner noted that the Veteran had normal LVEF at 57 percent.

In September 2013, the Veteran submitted a heart condition DBQ.  See Congressional entered in Caseflow Reader in October 2013 at 5.  The Veteran had an affected matrial valve.  His heart rhythm was regular and sound was normal.  The EKG showed evidence of cardiac hyperthrophy.  The echocardiogram also showed normal wall motion but abnormal wall thickness, i.e., mild LVH.  An EKG revealed left atrium enlargement.  See id. at 8.

In November 2013, the Veteran testified before a DRO.  See Hearing testimony entered in Caseflow Reader in November 2013.  The Veteran stated that he experienced symptoms to include angina, dizziness, headaches associated with hypertension, shortness of breath, and fatigue.  See id. at 6-7, 9.

In April 2015, the Veteran was seen at the Piedmont Healthcare for knee related issues.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 2015.  The Veteran was noted as having a regular heart rate and rhythm with no murmur, clicks, rubs, or gallops.  The Veteran had normal S1 and S2.  See id. at 14 and 20.  In June 2015, the Veteran was seen by a physician from the Atlanta Heart Associated, PC.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in August 2015 at 6.  From a cardiac standpoint, the Veteran was cleared to proceed with knee surgery.  See id. at 8.

The Board finds that a rating in excess of 30 percent is not warranted.  There is no evidence that the Veteran's IHD has been manifested by congestive heart failure, acute or chronic, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  On the contrary, the EKG revealed LVEF of 55 to 65 percent.  Additionally, the Veteran's was cleared, from a cardiac standpoint, to undergo knee surgery.  Accordingly, the evidence does not show that the manifestations of the Veteran's IHD satisfied, or approximated, the criteria for the next higher, 60 percent, rating.  Consequently, such rating is not warranted.

The Board notes that, as a layperson, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of cardiac disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected IHD has been provided by VA medical professionals.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that the April 2010 VA examiner stated that the Veteran's activity level for his stress test results (5 METS) was predominantly impacted by his lower back condition.  In November 2011, the RO obtained an addendum opinion.  During the April 2017 Board Hearing, the Veteran's representative questioned the reasoning behind the November 2011 VA addendum.  The Board notes that the addendum was obtained to address the Veteran's METS level based solely on his IHD.  See Email Correspondence entered in Caseflow Reader in November 2011.  

Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted from September 23, 2013 for the Veteran's service-connected IHD.


ORDER

The reduction from a 60 percent rating to a 10 percent rating for IHD was proper; the Veteran's appeal of this issue is denied.

A rating in excess of 10 percent for IHD prior to September 23, 2013 is denied.

A rating in excess of 30 percent for IHD from September 23, 2013 is denied.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During his April 2017 videoconference hearing, the Veteran stated that since his January 2016 VA audiological examination, his hearing has gotten worse.  He stated that he has to turn the telephone volume up to maximum level and ask people to repeat themselves.  He also stated that he now qualifies for hearing aids.  The Board notes that there are no audiometric findings of record confirming this assertion.  Therefore, on remand, a new VA audiological examination should be conducted to determine the nature and likely etiology of the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his bilateral hearing loss.  Any identified records should be sought.

2.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of his bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's bilateral hearing loss on the Veteran's daily and occupational activities.  

3.  Thereafter, readjudicate the claim.  If any of the benefits sought remain denied, issue a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


